               Case 2:20-cv-01578-MJP Document 9 Filed 11/13/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8
      CHRIS TEMPLETON,
 9                                                           NO. 2:20-cv-01578-MJP
                                     Plaintiff,
10                                                           DEFENDANT’S MOTION TO STRIKE
      v.                                                     SURREPLY FILED BY PLAINTIFF
11
      THE BISHOP OF CHARLESTON, a                            Noted for Consideration:
12    Corporation Sole,                                      November 27, 2020

13                                   Defendant.

14          On November 6, 2020, Plaintiff filed a surreply in this matter [Docket Entry 8]. Plaintiff
15   did not comply with LCR 7(g) prior to filing the document, nor does the filing comply with the
16   rule. For that reason, Plaintiff’s surreply should be stricken from the record.
17   ///
18   ///
19   ///
20

21

      DEFENDANTS’ MOTION TO STRIKE
      SURREPLY                                                   CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
      (Case No. 2:20-cv-01578-MJP)
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
            Case 2:20-cv-01578-MJP Document 9 Filed 11/13/20 Page 2 of 3




 1        DATED this 9th day of November, 2020.

 2                                         CHRISTIE LAW GROUP, PLLC

 3                                         By        /s/ Robert L. Christie
                                                ROBERT L. CHRISTIE, WSBA #10895
 4                                              2100 Westlake Avenue N., Suite 206
                                                Seattle, WA 98109
 5                                              Phone: 206-957-9669
                                                Email: bob@christielawgroup.com
 6                                              Attorney for Defendant

 7
                                           TURNER PADGET GRAHAM & LANEY P.A.
 8
                                           By        /s/ Richard S. Dukes, Jr.
 9                                              Richard S. Dukes, Jr., (pending pro hac vice)
                                                40 Calhoun Street, Suite 200 (29401)
10                                              P.O. Box 22129
                                                Charleston, South Carolina 29413
11                                              Telephone: (843) 576-2810
                                                Facsimile: (843) 577-1646
12                                              Email: rdukes@turnerpadet.com
                                                Attorney for Defendant
13

14

15

16

17

18

19

20

21

     DEFENDANTS’ MOTION TO STRIKE
     SURREPLY                                            CHRISTIE LAW GROUP, PLLC
                                                        2100 WESTLAKE AVENUE N., SUITE 206
     (Case No. 2:20-cv-01578-MJP)
                                                               SEATTLE, WA 98109
                                                                  206-957-9669
              Case 2:20-cv-01578-MJP Document 9 Filed 11/13/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on the 13th day of November, 2020, I electronically filed the
     foregoing with the Clerk of the Court using the CM/ECF system when will send notification of
 3   such filing to the following:

 4                                          Mark A. Tate
                                    TATE LAW GROUP, LLC
 5                                    25 Bull Street, 2nd Floor
                                        Savannah, GA 31401
 6                                        Phone: 234-3030
                                 Email: marktate@tatelawgroup.com
 7                                      Attorney for Plaintiff

 8                                      Charles Henshaw, Jr.
                                        FURR & HENSHAW
 9                                       1900 N. Oak Street
                                      Myrtle Beach, SC 29578
10                                      Phone: 843-626-7621
                                Email: Charles.henshaw@fholaw.com
11                                      Attorney for Plaintiff

12
                                               CHRISTIE LAW GROUP, PLLC
13
                                               By        /s/ Robert L. Christie
14                                                  ROBERT L. CHRISTIE, WSBA #10895
                                                    2100 Westlake Avenue N., Suite 206
15                                                  Seattle, WA 98109
                                                    Phone: 206-957-9669
16                                                  Email: bob@christielawgroup.com

17

18

19

20

21

      DEFENDANTS’ MOTION TO STRIKE
      SURREPLY                                              CHRISTIE LAW GROUP, PLLC
                                                           2100 WESTLAKE AVENUE N., SUITE 206
      (Case No. 2:20-cv-01578-MJP)
                                                                  SEATTLE, WA 98109
                                                                     206-957-9669
